Mahoney, P. J.
Defendant’s sole contention on appeal is that County Court erred at sentencing by failing to ask defendant if he wished to make a statement prior to the pronouncement of sentence (see, CPL 380.50). We have held that where, as here, no objection was made to the sentencing court’s oversight, the error has not been preserved for review (see, People v Vega-Freire, 148 AD2d 851), and we find no basis for the exercise of our discretion to reverse in the interest of justice (see, CPL 470.15).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Mikoll and Yesawich, Jr., JJ., concur.